DETAILED ACTION

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 4/5/2021, with respect to the 35 U.S.C. 103 rejection of claim 1 have been fully considered and are persuasive. However, the claim includes new limitations which were not previously presented and further search and consideration is required beyond that allotted in the AFCP 2.0 pilot program. Additionally, the application includes new claims without cancelling a corresponding number of claims. As such, the claims are not being entered and an explanation of how the amendments/arguments overcome the previous rejection. 
In particular, applicant argues that the previously applied reference of Oshima fails to teach the newly amended range for the crystallization temperature of 110°C to 125°C in that Oshima taught the range of 140°C to 160°C which does not overlap with the claimed range. 
The examiner concedes in that that claimed range is no longer obvious in view of Oshima as indicated by the applicant. However, as noted above, the amendment to the claim is a newly presented limitation and further search and consideration would be required to determine allowable subject matter. Additionally, the application presents new claims without cancelling a corresponding number of claims. As such, the claims are not being entered. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783




/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783